Case 20-40374-bem            Doc 19      Filed 04/27/20 Entered 04/27/20 14:32:19                  Desc Main
                                         Document     Page 1 of 4


                           IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF GEORGIA
                                        ROME DIVISION


 In re:                                                  §
                                                         § CASE NO. 20-40374-bem
 Sherry Lynn Caldwell                                    § CHAPTER 13
                                                         §
               Debtor                                    §

 Carvana, LLC,                                           § CONTESTED MATTER
                                                         §
                Respondent                               §
 v.                                                      §
 Sherry Lynn Caldwell, Debtor                            §
                                                         §
 Mary Ida Townson, Trustee                               §
                                                         §
                                                         §

                                   OBJECTION TO CONFIRMATION

          COMES NOW, Carvana, LLC, (Cavana) and makes and files its Objection to the Confirmation of
the Debtor’s Chapter 13 case for the reasons set forth below:


                                                       1.
          Carvana, holds a first priority lien on the Certificate of Title to the Debtor’s 2017 Nissan Sentra;
VIN 3N1AB7AP1HL706012.
                                                       2.
          The subject vehicle was purchased on 4/07/2020, which is within 910 days of the filing of the
within case and should be paid in full pursuant to 11 U.S.C Section 1325(a)(9).


                                                       3.
          The Debtor’s plan is silent as for treatment for Carvana’s claim.
                                                       4.
          Carvana is entitled to have its claim in the amount of $14,884.19 paid as fully secured. The
contractual interest rate is 18.90%.
Case 20-40374-bem           Doc 19   Filed 04/27/20 Entered 04/27/20 14:32:19                Desc Main
                                     Document     Page 2 of 4


                                                  5.
        The Debtor’s proposed monthly payment and interest rate are insufficient to provide Carvana,
with adequate protection.


        THEREFORE, based upon the above and foregoing facts Carvana objects to the confirmation of
the Debtor’s Chapter 13 case.

        This April 27, 2020
                                                Respectfully Submitted

                                                /s/ Richard B. Maner
                                                Richard B. Maner, GA Bar No. 486588
                                                Attorney for Respondent
                                                180 Interstate N Parkway, Suite 200
                                                Atlanta, GA 30339
                                                Phone: (404) 252-6385, Fax: (404) 252-6394
                                                Email: rmaner@rbmlegal.com
Case 20-40374-bem          Doc 19     Filed 04/27/20 Entered 04/27/20 14:32:19                Desc Main
                                      Document     Page 3 of 4



                                    CERTIFICATE OF SERVICE

        This is to certify that I have served a copy of OBJECTION TO CONFIRMATION
electronically. Those not served electronically have been served by depositing same in the United States
Mail in a properly addressed envelope to each with adequate postage thereon as follows:


Sherry Lynn Caldwell
2476 Quarles Rd
Rocky Face, GA 30740-9084

Dan Saeger
Saeger & Associates, LLC
Suite D
706 S Thornton Ave
Dalton, GA 30720

Mary Ida Townson
Chapter 13 Trustee
Suite 1600
285 Peachtree Center Ave, NE
Atlanta, GA 30303


        This April 27, 2020
                                                 /s/ Richard B. Maner
                                                 Richard B. Maner, GA Bar No. 486588
                                                 Attorney for Respondent
                                                 180 Interstate N Parkway, Suite 200
                                                 Atlanta, GA 30339
                                                 Phone: (404) 252-6385, Fax: (404) 252-6394
                                                 Email: rmaner@rbmlegal.com
Case 20-40374-bem   Doc 19   Filed 04/27/20 Entered 04/27/20 14:32:19   Desc Main
                             Document     Page 4 of 4
